United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

ANA POLOCENDO, Individually and As
Next Friend of A.L, a Minor

CIVIL ACTION NO, 3:18-CV-1284-8

DALLAS INDEPENDENT SCHOOL
DISTRICT, KEENAN
WASHINGTON, BENJAMIN
DICKERSON, AND DIANNE
BACHAND

GON GOS SOO GOD GO GON Oo Gon On 6 Gon 6oD

MEMORANDUM OPINION AND ORDER

This Order addresses Defendant Dallas Independent School District’s (“DISD”) Motion to
Dismiss [ECF No. 29], Defendant Keenan Washington’s (“Washington”) Motion to Dismiss [ECF
No. 31], and Defendants Benjamin Dickerson (“Dickerson”) and Dianne Bachand’s (“Bachand”)!
Motion to Dismiss [ECF No. 34]. For the reasons stated below, the Motions are granted.

L. BACKGROUND

Plaintiff Ana Poloceno (“Plaintiff”) brings this case for alleged constitutional violations related
to injuries sustained by her daughter, A.L, as a result of disciplinary punishment at school,

At the time of the incident giving rise to this lawsuit, A.I. was an 11-year-old student at Edward
H. Cary Middle School, which is part of DISD. Am. Compl. § 35. Washington was a physical
education (“P.E.”) coach at the school and coached A.I. during her P.E. class. Id. 36. Ifa student
did not “dress out,” or wear proper gym clothes, for P.E. class, Washington allegedly would punish

that student by requiring him or her to do “ceiling jumps.” /d 438. A ceiling Jump involves squatting

 

'Bachand is the individual referred to as “Unknown Nurse” in the Amended Complaint. See Dickerson and Bachand’s
Mot. to Dismiss 1,
down with both hands and hips to the floor, then jumping up with one’s hands toward the ceiling. /d.
439. According to Plaintiff, this punishment started at the beginning of the school year and grew more
intense as the year progressed. /d. ¥ 40.

By April of 2016, a student who failed to wear gym clothes allegedly was required by
Washington to do 260 ceiling jumps. /d@ 441. On April 15, 2016, A.L. did not wear gym clothes to
P.E. class. /d § 45. According to Plaintiff, “Washington forced A.J. to perform approximately 260
ceiling jumps without taking a break as a form of ... disciplinary punishment.” fd. 4 50.

After completing the ceiling jumps, A.I. allegedly felt “faint and weak” the rest of the day. /d.
4,51. “[Flor the next few days, A.L stayed in bed as she was unable to bend her legs to walk. Every
day after the incident, A.1. required assistan[ce| from her mother .. . to eat and use the restroom.” Ja.
4.52. A.L’s condition continued to worsen, leading her to make an appointment with her family doctor.
Id. #§ 53-54. The doctor “discovered some concerning blood results” and told Plaintiff to take A.I. to
Medical City Children’s Hospital for Treatment. Jd 9] 54. The doctors at the hospital diagnosed A.I.
with rhabdomyolysis, which is a breakdown of muscle tissue. /d § 57. The doctors allegedly
concluded that A.I. was suffering from rhabdomyolysis “due to excessive burpees done at school.” fd.
A.L spent almost a week in the hospital. fd. 958.

According to Plaintiff, A.I.’s injury “could have been avoided[,] as a number of female students
had previously gone to [Bachand] with injuries sustained” as a result of doing ceiling jumps. fd { 5.
“Moreover, [Dickerson] also knew about the problem, yet neither he nor [Bachand] did anything to
address the problem,” Ia.

After this incident, Child Protective Services and DISD investigated Washington. Jd § 59.
DISD’s investigator found violations of student discipline, corporal punishment, and student welfare

and wellness policies. /d J 60.
Based on the foregoing, Plaintiff brought § 1983 claims against DISD, Washington, Dickerson,
and Bachand, alleging that they violated A.L’s constitutional rights. Plaintiff also brought a claim
against DISD under Title IX and a claim against Washington under Texas Education Code § 22.0511.

IL. LEGAL STANDARD

To defeat a motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6), a
plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Ad.
Corp. v. Twombly, 550 U.S, 544, 570 (2007); Reliable Consultants, Inc. v. Earle, 517 F.3d 738,
742 (Sth Cir. 2008). To meet this “facial plausibility” standard, a plaintiff must “plead[] factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plausibility does not require
probability, but a plaintiff must establish “more than a sheer possibility that a defendant has acted
unlawfully.” Jd. The court must accept well-pleaded facts as true and view them in the light most
favorable to the plaintiff. Sonnier v. State Farm Mut. Auto. Ins. Co, 509 F.3d 673, 675 (Sth Cir,
2007). However, the court does not accept as true “conclusory allegations, unwarranted factual
inferences, or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780 Gth Cir. 2007), A
plaintiff must provide “more than labels and conclusions, and a formulaic recitation of the elements
of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations omitted). “Factual
allegations must be enough to raise a right to relief above the speculative level . . . on the
assumption that all the allegations in the complaint are true (even if doubtful in fact).” /e. (internal
citations omitted).

The ultimate question is whether the complaint states a valid claim when viewed in the
light most favorable to the plaintiff. Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co.,

313 F.3d 305, 312 (Sth Cir. 2002), At the motion to dismiss stage, the court does not evaluate the
plaintiff's likelihood of success. It only determines whether the plaintiff has stated a claim upon
which relief can be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293 (Sth Cir. 1977).
IIL ANALYSIS
A. DISD’s Motion to Dismiss
i. Section 1983 Claims

To state a § 1983 claim, Plaintiff must “(1) allege a violation of rights secured by the
Constitution or laws of the United States and (2) demonstrate that the alleged deprivation was
committed by a person acting under color of state law.” Leffall vy, Dall. Indep. Sch. Dist., 28 F.3d
521, 525 (Sth Cir, 1994) (citations omitted), To ascribe liability to DISD, which is considered a
local governmental unit for § 1983 purposes, Plaintiff must also allege that an “official policy or
custom” of DISD “was a cause in fact of the deprivation of rights inflicted.” /d. (quoting Monell
v. Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978)). DISD “may not be held liable under § 1983
under a theory of respondeat superior.” Id. (citations omitted).

a. Constitutional Violations

“Without an underlying constitutional violation, there can be no § 1983 liability imposed
on the [defendant].” Becerra v. Asher, 105 F.3d 1042, 1048 (Sth Cir. 1997) (emphasis omitted).
DISD argues that the Amended Complaint does not allege an underlying constitutional violation
because it does not state a valid claim for a violation of A.I.’s constitutional right to due process,
equal protection, or medical care.

1. Due Process

To state a claim under the Due Process Clause, Plaintiff “must first identify a life, liberty,

or property interest protected by the Fourteenth Amendment and then identify a state action that

resulted in a deprivation of that interest.” Blackburn v. City of Marshall, 42 F.3d 925, 935 (Sth
Cir, 1995) (citing San Jacinto Sav. & Loan v. Kacal, 928 F.2d 697, 700 (Sth Cir. 1991)). Plaintiff
alleges that A.I. had a substantive and procedural due process right in the form of “a liberty interest
in her bodily integrity” and that the punishment to which she was subjected deprived her of that
interest. Am. Compl. ¥ 71.

In procedural due process claims, “what is unconstitutional is the deprivation of [a
constitutionally protected] interest without due process of law.” Morris v. Livingston, 739 F.3d
740, 750 (Sth Cir. 2014) (quoting Zinermon v, Burch, 494 U.S. 113, 125 (1990)). The Supreme
Court has held that “the Due Process Clause does not require notice and a hearing prior to the
imposition of corporal punishment in the public schools, as that practice is authorized and limited
by the common law.” Jngraham v. Wright, 430 U.S. 651, 682 (1977). Rather, the availability of
post-deprivation state-law remedies satisfies the requirements of due process. See id. at 674-82.
Under Texas law, educators who administer excessive corporal punishment may be held civilly or
criminally liable. See, e.g., Cunningham v. Beavers, 858 F.2d 269, 272 (Sth Cir. 1988) (finding
that Texas provides common law remedies to remedy excessive punishment); TEX. PENAL CODE
ANN. § 9.62. Because post-deprivation remedies are available in Texas, the Court must dismiss
Plaintiff's procedural due process claim.

As to substantive due process, corporal punishment in public schools constitutes a
deprivation of substantive due process “when it is arbitrary, capricious, or wholly unrelated to the
legitimate state goal of maintaining an atmosphere conducive to learning.” Moore v. Willis Indep.
Sch. Dist., 233 F.3d 871, 875 (Sth Cir. 2000) (quoting Fee v. Herndon, 900 F.2d 804, 808 (Sth Cir.
1990)), When a state proscribes and provides a remedy for student mistreatment, an educator
cannot be found to have acted arbitrarily. /d And, “discipline is clearly a legitimate state goal”

because “{i]t must be maintained in school classrooms and gymnasiums to create an atmosphere
in which students can learn.” /d. In light of these principles, the Fifth Circuit has held that the
constitutional right to bodily integrity is not implicated when “the conduct complained of is
corporal punishment—even unreasonably excessive corporal punishment—intended as a
disciplinary measure” so long as “the forum state affords adequate post-punishment civil or
criminal remedies for the student to vindicate legal transgressions.” Jd. (emphasis omitted)
(quoting Fee, 900 F.2d at 808).

Therefore, if Plaintiff has an adequate remedy under Texas law for A.I.’s alleged
mistreatment, she cannot state a constitutional claim. Texas law forbids excessive corporal
punishment. See id. (citing TEX. PENAL CODE ANN. § 9.62; TEX. EDUC. CODE ANN. § 22.051(a)).’
And, the Fifth Circuit has found that these remedies, along with Texas’s traditional common-law
remedies, are adequate. /d, at 876 (citing Cunningham, 858 F.2d at 272). Thus, under Fifth Circuit
precedent, these provisions of Texas law preclude Plaintiff from prevailing on a substantive due
process claim against DISD.?

2. Equal Protection

To state a claim under the Equal Protection Clause, Plaintiff must allege that (1) A.
“received treatment different from that received by similarly situated individuals” and (2) “the
unequal treatment stemmed from a discriminatory intent.” Fennell y. Marion Indep. Sch. Dist.,
804 F.3d 398, 412 (Sth Cir, 2015) (quoting Priester v. Lowndes Cty., 354 F.3d 414, 424 (Sth Cir.
2004)). To establish discriminatory intent, Plaintiff must show “that the decision maker singled

out a particular group for disparate treatment and selected his course of action at least in part for

 

2 The Texas Education Code was amended in 2003. Section 22.051 (a) is now § 22.0511 (a). See 2003 Tex. Gen. Laws
889-90. The relevant language otherwise remained unchanged. See fe.

3 Plaintiff also claims that DISD’s alleged failure to train and supervise its staff “rises to the level of a violation of the
Due Process Clause.” Am, Compl. § 70. As explained below, the Court finds that Plaintiff did not sufficiently plead
claims for failure to train or supervise. See infra § THCA}G}(c).
the purpose of causing its adverse effect on an identifiable group.” /d. “[D]isparate impact alone
cannot suffice to state an Equal Protection violation... .” Johnson v. Rodriguez, 110 F.3d 299,
306 (Sth Cir. 1997) (citing Washington v. Davis, 426 U.S. 229, 246-50 (1976)).

DISD argues that the Amended Complaint relies solely on allegations of disparate impact.
Plaintiff does not address this argument, or even mention her equal protection claim, in her
Response.* The Court finds that Plaintiffs equal protection claim is based only on disparate
impact, rather than unequal treatment stemming from a discriminatory intent. In fact, Plaintiff
states that “Washington treated boys and girls the same” and that all students were subject to the
same ceiling jump punishment, Am. Compl. {] 38, 43. Plaintiff does not allege either that DISD
singled out females for disparate treatment or that A.J. received treatment different from that
received by similarly situated males. Instead, Plaintiff argues that A.I. received the same treatment
as males, even though she should have been treated differently due to her “unique needs as a
female.” Jd. 480. Because disparate impact claims are not actionable under the Equal Protection
Clause, the Court dismisses Plaintiff's § 1983 claim based on a purported equal protection
violation.

3. Medical Care

Plaintiff asserts that the school nurse denied A.I. her constitutional “right to receive
adequate emergency and/or medical treatment.” Jd, § 83.° The right to receive medical care “is
premised on the existence of a special relationship that is lacking between public schools and their

students.” Ryburn v. Giddings Indep. Sch. Dist., 1:16-CV-879-RP, 2017 WL 3821691, at *6 (W.D.

 

4 Because of this omission, it is unclear to the Court whether Plaintiff intended to bring an equal protection-based
§ 1983 claim against DISD. However, DISD addresses this claim in its Motion to Dismiss. Out of an abundance of
caution, the Court will conduct its analysis as though Plaintiff intended to bring such a claim.

> Again, it is unclear whether Plaintiff intends to assert this claim against DISD. Because DISD addresses the claim
in its Motion to Dismiss, the Court will conduct its analysis as though Plaintiff did intend to bring such a claim.
Tex. Aug. 31, 2017) (citing Doe ex rel. Magee v. Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d
849, 859 (Sth Cir. 2012)). Even if a special relationship did exist, the Court views Plaintiffs
allegations that Bachand failed to take “reasonable steps to avoid further harm to A.L.,” Am.
Compl. { 83, as stating a claim for negligence that is not actionable under § 1983. See Ryburn,
2017 WL 3821691, at *6 (citations omitted); see also Myers v. Troup Indep, Sch. Dist., 895 F.
Supp. 127, 130 (E.D. Tex. 1995) (“Section 1983 imposes liability for violations of rights protected
by the Constitution, not for violations of duties of care arising out of tort law.” (citation omitted)).
Therefore, the Court dismisses Plaintiff's § 1983 claim based on the alleged denial of A.I.’s right
to receive medical care.
b. Municipal Liability

Even if Plaintiff successfully pleaded an underlying constitutional violation, the Court
finds that she has not established a basis for DISD’s liability. Municipal liability under § 1983 has
three required elements: “a policymaker; an official policy for a custom]; and a violation of
constitutional rights whose ‘moving force’ is the policy or custom.” Piotrowski v. City of Houston,
237 F.3d 567, $78 (Sth Cir. 2001) (quoting Monell, 436 U.S. at 694). “Under Texas law, the final
policy-making authority in an independent school district rests with the district’s board of
trustees.” Eugene v. Alief Indep. Sch. Dist., 65 F.3d 1299, 1304 (Sth Cir. 1995) (citing Jett v. Dall.
Indep. Sch. Dist., 7 F.3d 1241, 1245 (Sth Cir. 1993)).

Plaintiff does not identify an actual policy that led to the alleged violation of A.L’s
constitutional rights. Plaintiff also does not identify “[a] persistent, widespread practice .. . which,
although not authorized by officially adopted and promulgated policy, is so common and well
settled as to constitute a custom that fairly represents municipal policy.” Jett v. Dall. Indep. Sch.

Dist., 798 F.2d 748, 759 (Sth Cir. 1986) (quoting Bennett v. City of Slidell, 735 F.2d 861, 862 (Sth
Cir. 1984) (en banc) (per curiam)). If Plaintiff intends to rely on such a custom, she must also
establish that actual or constructive knowledge of the custom can be attributed to the Board. /d.
Plaintiff has failed to plead that that “the Board knew of [Washington’s] behavior or condoned it.”
Fennell, 804 F.3d at 413 (quoting Rivera v. Hous. Indep. Sch. Dist., 349 F.3d 244, 250 (Sth Cir,
2003)). At most, Plaintiff alleges that DISD staff “had a practice and custom of looking the other
way when Washington violated . . . Board policies and procedures by using exercises for
punishment.” Resp. 21. Even if Plaintiff pleaded sufficient facts to establish that such a practice
and custom existed, which she has not, Plaintiff has not pleaded any basis for imputing the
knowledge of these unidentified staff members to the Board. For this additional reason, the Court
dismisses Plaintiff's § 1983 claims premised on alleged constitutional violations.
c. Failure to Train

As an alternate basis for imposing § 1983 liability on DISD, Plaintiff asserts a failure to
train claim. Plaintiff contends that DISD failed te train its staff “about the differences in mal[l]e
and female anatomy and how it should [a]ffect the provision of [P.E.].”. Am. Compl. 4 65. To
state a claim for failure to train, a plaintiff must allege: “(1) that the municipality’s training
procedures were inadequate, (2) that the municipality was deliberately indifferent in adopting its
training policy, and (3) that the inadequate training policy directly caused the violations in
question.” Zarnow vy. City of Wichita Falls, 614 F.3d 161, 170 (Sth Cir. 2010) (citation omitted).

A failure to train claim requires a constitutional violation. The Court previously found that
A.L. did not suffer a violation of a constitutional right, so she cannot state a claim for failure to
train. Moreover, Plaintiff has failed to plead the second element of a failure to train claim--
deliberate indifference. “‘[D]eliberate indifference’ is a stringent standard of fault, requiring proof

that a municipal actor disregarded a known or obvious consequence of [its] action.” Bd. of Cty.
Comm'rs v. Brown, 520 U.S. 397, 410 (1997). To establish that a municipal actor disregarded a
known or obvious consequence of its action, a plaintiff must plead that the actor had actual or
constructive notice “that a particular omission in [its] training program causes ... employees to
violate [students’] constitutional rights” but “[chose] to retain that program” anyway. Porter v.
Epps, 659 F.3d 440, 447 (Sth Cir. 2011) (quoting Connick v. Thompson, 563 U.S. 51, 61 (2011)).
“A pattern of similar constitutional violations by untrained employees is ordinarily necessary to
demonstrate deliberate indifference[.]” fe.

Here, Plaintiff does not allege a pattern of constitutional violations by untrained employees.
At most, she alleges that “at least five female students had gone to the nurse in the recent past
complaining of pain from the ceiling jumps.” Am. Compl. J 48. Without more, this allegation
does not establish a pattern of similar constitutional violations. And, even if it did, Plaintiff does
not allege facts supporting the contention that DISD knew about the prior injuries. Plaintiff alleges
in conclusory fashion that Dickerson knew about the “problem” and that Bachand and Washington
knew that five female students had experienced pain after doing ceiling jumps. Am. Compl. ff 5,
48. These vague and unsupported allegations of knowledge do not support the conclusion that
DISD was deliberately indifferent.

Where, as here, a plaintiff cannot establish a pattern of constitutional violations, there is a
“narrow” exception available: the “single incident exception.” Estate of Davis, 406 F.3d at 385.
To rely on this exception to show deliberate indifference, Plaintiff must establish (1) that the
specific injury suffered was a “highly predictable” consequence of the failure to train and (2) that
the failure to train was the “moving force” behind the constitutional violation. fd at 385-86
(citation omitted). Plaintiff has not pleaded any facts supporting a finding that A.I.’s specific

injury was a highly predictable consequence of the alleged failure to train. Further, Plaintiff cannot

10
show that the alleged failure was the moving force behind a constitutional violation. The Court
has previously found that A.I.’s constitutional rights were not violated. For this reason and for all
of the reasons stated above, the Court finds that Plaintiff has not adequately pleaded a failure to
train claim.
d. Failure to Supervise

Plaintiff also contends that DISD “failed to supervise its staff as to the law, their duties and
responsibilities thereunder, regulations related thereto[,] and professional standards of care.” Am.
Compl. {70. To state a claim for failure to supervise, a plaintiff must allege that: (1) a supervisor
failed to supervise a subordinate official; (2) a causal link exists between the failure to supervise
and the violation of the plaintiffs (or, in this case, the plaintiff's daughter’s) rights; and (3) the
failure to supervise amounts to deliberate indifference. Estate of Davis ex rel. McCully v. City of
N. Richland Hills, 406 F.3d 375, 381 (Sth Cir. 2005) (quoting Smith v, Brenoettsy, 158 F.3d 908,
911-12 (Sth Cir. 1998)).

A failure to supervise claim requires a constitutional violation and deliberate indifference.
The Court previously found that A.L. did not suffer a violation of a constitutional right and that
Plaintiff did not sufficiently plead deliberate indifference. Even if she had, however, Plaintiff has
not sufficiently pleaded the first element of her failure to supervise claim. Plaintiff alleges in
conclusory fashion that DISD “failed to supervise its staff as to the law, their duties and
responsibilities thereunder, regulations related thereto[,] and professional standards of care.” Id.
§{ 70. There is only one factual allegation supporting this contention: “[Tyhe failure of Dickerson
and [Bachand] ... to prevent Washington from continuing in his abusive ways . . . present|s]
evidence, and a strong inference, that [DISD] failed to effectively assure staff was... supervised

with the applicable and requisite professional standards of care[.]” Jd. ]7. Viewing the Amended

11
Complaint in the light most favorable to Plaintiff, the Court finds that Plaintiff has not adequately
pleaded that DISD failed to supervise a subordinate official.

For the foregoing reasons, the Court dismisses Plaintiff's failure to supervise claim.

ii. Title IX Claim

Title IX provides that “[n]o person in the United States shall, on the basis of sex, be
excluded from participation in, be denied the benefits of, or be subjected to discrimination under
any education program or activity receiving Federal financial assistance.” 20 U.S.C, § 1681().
School districts are liable for damages under Title [x “oniy where the district itself intentionally
act[s] in clear violation of Title IX.” Davis ex rel. LaShonda D. v. Monroe Cty. Bd. of Educ. , 526
ULS. 629, 642 (1999) (citing Gebser v. Lago Vista Indep, Sch. Dist., 524 U.S. 274, 277, 290
(1998)). To be held liable, a school district must have actual notice of a violation and respond
with deliberate indifference. See Gebser, 524 U.S. at 290.°

As discussed above, Plaintiff alleges facts supporting a disparate impact claim, not
intentional discrimination. See supra § HI(A)()(a)(2). In her Response, Plaintiff contends that
“A.J. has provided a number of facts that [sic] she was treated differently than her male
counterparts” and that “A.J. and the other female students at [DISD] were treated differently than
their male counterparts during athletic activities.” Resp. 18-19. These contentions are not
supported by the facts alleged in the Amended Complaint. See, eg, Am. Compl. 4 43
(“Washington treated boys and girls the same|.]”).

Because the Court finds that Plaintiffs factual allegations only support a potential disparate
impact claim, the Court must consider whether disparate impact claims are viable under Title EX.

In Alexander v. Sandoval, the Supreme Court concluded that under Title VI, on which Title IX is

 

© In her Response, Plaintiff refers to this concept as a “heightened risk analysis.” Resp. 15 (citing Hernandez v. Baylor
Univ., 274 F. Supp. 3d 602 (W.D. Tex. 2017)).

12
patterned, there is no private right of action to enforce disparate impact claims, 532 U.S. 275, 280-
81 (2001). While the Fifth Circuit has not addressed the issue since Sandoval was decided, courts
within the Fifth Circuit and around the country have interpreted Sandoval as allowing a private
right of action to enforce disparate treatment claims only. See, e.g., Manley v. Tex. S. Univ., 107
F. Supp, 3d 712, 726 (S.D. Tex. 2015); see also Doe I v. Baylor Uniy., 240 F. Supp. 3d 646, 657
n.3 (W.D. Tex. 2017) (“Most courts that have considered whether Title IX allows a disparate
impact claim have held that it does not.”). Prior Fifth Circuit decisions are consistent with this
interpretation, See, e.g., Fort v. Dall. Indep. Sch. Dist., No, 95-10323, 1996 WL 167072, at *3
(5th Cir. Mar. 11, 1996) (“[T]o establish a claim under Title IX, the plaintiff must establish that an
educational institution receiving federal assistance intentionally discriminated on the basis of the
plaintiff's sex.” (citations omitted)).

Based on the Court’s interpretation of Fifth Circuit precedent, which finds support in the
decisions of other courts in the Fifth Circuit, the Court finds that Title IX does not provide a remedy
for a disparate impact claim such as Plaintiff's. Notably, Plaintiff cites no authority for the
proposition that a disparate impact claim may be brought under Title IX and does not address
caselaw to the contrary in her Response.

Even if Plaintiff's claim were viable under Title [X, Plaintiff has not alleged any facts
supporting her allegation that DISD had actual notice of discrimination and responded with
deliberate indifference. To establish school district liability under Title IX, a plaintiff must allege
that an “appropriate person” had actual knowledge of the alleged discrimination. Gebser, 524 U.S,
at 290. An appropriate person is “an official of the recipient entity with authority to take corrective

action to end the discrimination.” /d.

13
Here, Plaintiff contends “Dickerson ... knew about the problem.” Am. Compl. 415. While
Dickerson, as principal of the school, may be an appropriate person for Title IX purposes, Plaintiff
does not provide factual allegations supporting her conclusory assertion about Dickerson’s
knowledge. Plaintiff alleges that Bachand also knew about the problem and did not do “anything
to address the problem.” /d. at f{ 5, 48. Plaintiff does not allege that Bachand had authority to
take corrective action. And, she only alleges that Bachand knew that five female students
experienced pain from ceiling jumps. Plaintiff does not allege facts supporting the conclusion that
Bachand knew that Washington was discriminating against female students. Finally, Plaintiff
alleges that Washington “knew that at least five female students had gone to the nurse in the recent
past complaining of pain from the ceiling jumps.” Jd. 448. “[H]owever, the knowledge of the
wrongdoer himself is not pertinent to the analysis” of whether a school district had actual notice.
Gebser, 524 U.S. at 291,

Plaintiff also has not pleaded any facts to show that an appropriate person or DISD
responded with deliberate indifference. Plaintiff does not allege how DISD handled the first five
injuries, and, as discussed in the preceding paragraph, there is no evidence that DISD was aware
of these injuries. With regard to A.1.’s injury, Plaintiff herself notes that “[a]fter the incident Child
Protective Services... and [DISD] conducted ... investigations of... Washington.” Am. Compl.
{ 59. “The [DISD] Investigator found violations for student discipline, corporal punishment, and
student welfare and wellness against ... Washington.” /d. 460. The Court therefore cannot infer
from these facts that DISD responded to the alleged discrimination with deliberate indifference.

For all of the foregoing reasons, the Court grants DISD’s Motion to Dismiss Plaintiffs

Title IX claim.

14

 
B. Washington’s Motion to Dismiss

Plaintiff asserts § 1983 claims and a state-law claim against Washington. Washington
moves to dismiss the § 1983 claim.

i. Section 1983

As noted above, to state a § 1983 claim, Plaintiff must (1) allege a violation of a right
secured by the Constitution or laws of the United States, and (2) demonstrate that the alleged
deprivation was committed by a person acting under color of state law. Leffall, 28 F.3d at 525.
Plaintiff alleges that Washington violated A.I.’s constitutional rights to due process and equal
protection. Washington argues that Plaintiff has not stated a § 1983 claim because she has not
adequately pleaded that Washington violated A.I.’s constitutional rights. The Court discussed the
deficiencies in Plaintiff's pleadings at length above, see supra § HI(A)(@)(a)(i)-(2), and will only
address the arguments specific to Washington below.

First, because Texas law provides adequate remedies for alleged excessive discipline,
Plaintiff cannot state a procedural or substantive due process claim against Washington. See supra
§ IIM(A)(G)(a\(l). Plaintiffs argument that the principles discussed above apply only to the
individual who administered the punishment is unavailing. See Moore, 233 F.3d at 874 (“We have
held consistently that, as long as the state provides an adequate remedy, a public school student
cannot state a claim for denial of substantive due process through excessive corporal punishment,
whether it be against the school system, administrators, or the employee who is alleged to have
inflicted the damage.” (emphasis added)).

In her Response to Washington’s Motion to Dismiss, Plaintiff acknowledges the Fifth
Circuit’s holding in Moore but argues that “there is fair question as to whether or not the [Fifth]

Circuit’s reasoning is constitutionally sound.” Resp. ¢ 21 (citing 233 F.3d at 878-79). “In fact,”

15

 
Plaintiff continues, “no other circuit has followed the [Fifth] Circuit’s decision i[n] Afoore.” Id.
Fifth Circuit precedent is binding on this Court; therefore, this Court shall follow it. For all of the
reasons stated above, the Court finds that Plaintiff has not adequately pleaded that Washington
violated A.1.’s constitutional right to due process.

Second, Plaintiff has not pieaded an equal protection claim because she has not alleged that
Washington singled out females for disparate treatment or that A.I. received treatment different
from that received by similarly situated males. Plaintiff argues that “A.J. has a plausible equal
protection claim because the exercise policy[,] while neutral on its face, had a disparate effect upon
her and other female students.” Resp. 4 2. As discussed above, equal protection claims require
intentional discrimination. Plaintiff also argues that A.I. “has a right to receive equal benefits to a
public education as compared to other students, who also took [P.E.] classes and were not injured
by Washington’s directives.” Jd. Like the prior allegation, this assertion does not show intentional
discrimination. Rather, Plaintiff is essentially arguing that Washington issued “directives” to all
of his students but that only A.I. and perhaps five other female classmates were injured as a result
of following those directives. For the foregoing reasons, the Court finds that Plaintiff has failed
to state an equal protection-based § 1983 claim against Washington.

Neither Washington nor Plaintiff addresses the right to medical care claim in their briefing,
and the Court construes Plaintiff's Amended Complaint as only asserting this claim against
Bachand. While Plaintiff mentions “each of the individuals” in the context of this claim, she only
specifically names Bachand. Am, Compl. ff 82-83. Therefore, the Court will not examine the

merits of this claim with regard to Washington.

16
ii. State Law

Washington does not address Plaintiff's Texas Education Code claim in his Motion to
Dismiss. Texas Education Code § 22.0511 provides:

A professional employee of a school district is not personally liable for any act that

is incident to or within the scope of the duties of the employee's position of

employment and that involves the exercise of judgment or discretion on the part of

the employee, except in circumstances in which a professional employee uses

excessive force in the discipline of students or negligence resulting in bodily injury

to students.
TEX. Epuc. CoDE § 22.0511(a). This section, standing alone, does no more than provide
employees immunity in certain situations. See, e.g., Crook v. Galaviz, No. EP-CV-193-KC, 2015
WL 502305, at *12 (W.D. Tex. Feb. 5, 2015) (“Section 22.0511 of the Texas Education Code
provides a school district’s professional employees with immunity for certain acts[.]”); Doe v. S&S
Consol. Indep. Sch. Dist., 149 F. Supp. 2d 274, 297 (E.D. Tex. 2001) (finding that the language of
§ 22,051 1{a) “does not affirmatively create rights for a plaintiff’).’ Therefore, § 22.0511 does not
provide an independent cause of action against Washington.

Cc. Dickerson and Bachand’s Motion to Dismiss

Plaintiff asserts § 1983 claims against Dickerson and Bachand. Dickerson and Bachand
assert that they are entitled to qualified immunity. “Generally, government officials are ‘immune
from civil damages if their conduct does not violate clearly established statutory or constitutional
law of which a reasonable person would have known.’” Bryant v. Tex. Dep’t of Aging & Disability
Servs., 781 F.3d 764, 770 (Sth Cir. 2015) (quoting Hernandez ex rel. Hernandez v. Tex. Dep't of
Protective & Regulatory Servs., 380 F.3d 872, 879 (Sth Cir. 2004)). The qualified immunity

defense is analyzed in two parts. First, a court must decide whether the plaintiff's allegation, taken

 

? Doe cites to § 22.051 of the Texas Education Code, As noted above, the Code was amended in 2003, altering the
numeration of the immunity provision. The relevant language otherwise remained unchanged, See 2003 Tex, Gen.
Laws 889-90.

17
as true, establishes a violation of a clearly established right. /d Second, a court must decide
whether the official’s conduct was objectively reasonable in light of clearly established law at the
time of the incident. /d Courts can resolve either element first and need not proceed to the second
if the first is resolved in the negative. Jd Once a defendant properly invokes qualified immunity,
the plaintiff bears the burden to establish that the official’s conduct violated a clearly established
right of which a reasonable person in the official’s position would have known. See Modica vy,
Taylor, 465 F.3d 174, 179 (th Cir. 2006).

The Court finds that Plaintiff has not established a violation of a clearly established
constitutional right. The Court has addressed the deficiencies in the alleged violations at length
above and will only briefly review them here. First, because Texas law provides adequate
remedies for alleged excessive discipline, Plaintiff cannot state a procedural or substantive due
process claim against Dickerson or Bachand. See supra § IN(A)()(a)(1).

Second, Plaintiff has not pleaded an equal protection claim because she has not alleged that
Dickerson and/or Bachand singled out females for disparate treatment or that A.I. received
treatment different from that received by similarly situated males. In her Response, Plaintiff
contends that Dickerson and Bachand violated A.I.’s right to equal protection by “fail[ing] to
provide her the same safety measures given other students who did not take [P.E.] with...
Washington.” Resp. 4] 42. However, there are no facts supporting this argument in the Amended
Complaint, which focuses on discrimination based on sex, gender, and gender stereotypes. Am.
Compl, J€ 79-80. For this reason, along with those stated above, the Court finds that Plaintiff has
not adequately pleaded that Dickerson or Bachand violated A.I.’s constitutional right to equal

protection.

18

 

 

 

 
Third, there is no clearly established right to medical care in the public-school setting. And,
in the absence of an allegation that A.J. went to see Bachand after her injury, it is unclear how
Bachand® could have denied A.J. “her tight to receive adequate emergency and/or medical
treatment.” /d. | 83. Therefore, the Court finds that Plaintiff has not successfully pleaded that
Bachand violated A.I.’s clearly established right to medical care.

Finally, Plaintiff cannot rely on a supervisory liability theory to establish that Dickerson
violated A.I.’s clearly established rights. Supervisory liability requires a plaintiff to “show either
[that] the supervisor personally was involved in the constitutional violation or that there is a
‘sufficient causal connection’ between the supervisor’s conduct and the constitutional violation.”
Rios v. City of Del Rio, 444 F.3d 417, 425 (Sth Cir. 2006) (quoting Evett v. DETNTFF, 330 F.3d
681, 689 (Sth Cir. 2003)). “It is facially evident that this test cannot be met if there is no underlying
constitutional violation.” /d. (citation omitted). As discussed throughout this Opinion, the Court
finds no underlying constitutional violation and thus no basis for supervisory liability.’

Because Plaintiff has not established that either Bachand or Dickerson violated a clearly
established constitutional right, the Court finds that Bachand and Dickerson are both entitled to
qualified immunity. Therefore, the Court grants their Motion to Dismiss in its entirety.

IV. CONCLUSION

For the foregoing reasons, the Court grants DISD, Washington, Bachand, and Dickerson’s

Motions to Dismiss. The Court grants Plaintiffs request for leave to amend except with regard to

her due process- and right to medical care-based § 1983 claims. The Court finds that repleading

 

§ Based on the Amended Complaint and the parties’ briefing, the Court construes Plaintiff’s pleadings as asserting the
denial of medical care claim against Bachand only. Even if Plaintiff intended to assert the claim against Dickerson,
the Court would dismiss it for the reasons discussed previously. See supra § LEICA) i{ajy(3).

* In her Response, Plaintiff argues that Dickerson failed to train or supervise Washington and acted with deliberate
indifference. The factual allegations in the Amended Complaint do not support this argument.

19
those claims would be futile and thus dismisses them with prejudice. See Ballard v, Devon Energy
Prod, Co., 678 F.3d 360, 364 (Sth Cir. 2012) (“Denial of leave to amend may be warranted
for... futility of a proposed amendment.” (citation omitted)}). Plaintiff must file an amended

complaint no later than July 22, 2019.

SO ORDERED.

SIGNED June ef » 2019.

Kb Sle —

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

20
